Case 3:19-cv-12577-BRM-ZNQ Document 40 Filed 03/12/20 Page 1 of 1 PagelD: 331

#28750-2196-RLG

MARSHALL DENNEHEY

WARNER COLEMAN & GOGGIN

Attorney of Record: Richard L. Goldstein, Esq.

15000 Midlantic Drive + Suite 200

P.O. Box 5429

Mount Laurel, NJ 08054

856-414-6000 + 856-414-6077 ¢* 27 rlgoldstein@mdweg.com
Attorney for Defendant, Tiger Inn

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
(Trenton Vicinage)

 

JOHN DOE, : C.A. No, 3:19-ev-12577-BRM-ZNQ

Plaintiff
Vs.
| STIPULATION OF DISMISSAL WITH

THE TRUSTEES OF PRINCETON | PREJUDICE

UNIVERSITY, TIGER INN, MICHELE
MINTER, REGAN HUNT CROTTY, JOYCE
CHEN SHUEH, and EDWARD WHITE,

Defendants,

 

The matter in difference in the above-entitled action having been amicably adjusted by
and between the parties, Adrienne Levy, Esq., on behalf of Plaintiff, and Richard L. Goldstein,
Esq., on behalf of Defendant, Tiger Inn, it is hereby stipulated and agreed that the same be and it
is hereby dismissed as to all claims, without costs against either party, with prejudice.
NESENOFF & MILTENBERG, LLP MARSHALL DENNEHEY

Attorneys for Plaintiff WARNER COLEMAN & GOGGIN
Attorneys for Defendant,

Tiger Inn",
° Oe. A By:/. e Uf. Ye

ADRIENNE LEVY, ES “RICHARD L. GOLDSTEIN, ESQ.

DATE: 3° \\.209-0 |

LEGAL/AXXXXXXXX.y1

     

   
